DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 5 and 10; Claims 1-6 and 20-31) in the reply filed on 08/02/2022 is acknowledged.
Claims 7-19 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 4
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 20, 21, 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0020830 A1) in view of Xu et al. (US 2019/0067525 A1)
Regarding Claim 1, Liu (Fig. 3, 5) discloses a light emitting diode (LED) device, comprising: 
an epitaxial layered structure (21) including a first-type semiconductor layer (211), an active layer (212) and a second-type semiconductor layer (213) sequentially disposed in such order; 
a current spreading layer (22, ITO) formed on a surface of said second-type semiconductor layer (213) opposite to said active layer (212); 
a first insulating layer (23, passivation protective layer) formed over said current spreading layer (22) and formed with at least one first through hole (230) to expose a portion of said current spreading layer (22) [0021, 0022, 0025]; and 
a structure (25 a second electrode) formed on said first insulating layer (25), extending into said at least one first through hole (230), and contacting with said current spreading layer (22), wherein 
said current spreading layer (22) is formed with at least one opening structure (220) to expose a portion of said surface of said second-type semiconductor layer (213) opposite to said active layer (212), and said opening structure (220) is arranged in a staggered arrangement with said first through hole (230) (See staggering structure between 220 on top and 230 on bottom of Fig. 5F).
Liu further discloses that electrode 25 is made from metal and a sapphire (Al.sub.2O.sub.3) substrate [0021, 0029] which are features of bottom emitting LED
Liu does not explicitly disclose the structure is reflective.
Xu (Fig. 3) discloses a reflective structure (164) formed on first insulating layer (162), extending into at least one first through hole (160), and contacting with current spreading layer (112).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu such that a structure is reflective to enhancing the light output efficacy of the LED chip [0027].


Regarding Claim 2, Liu in view of Xu discloses the LED device of claim 1, wherein 
said first insulating layer (23) is further formed on said surface of said second-type semiconductor layer (213), and is further formed with at least one second through hole (at least larger hole on the right in Fig. 5e) to expose a portion of said surface of said second-type semiconductor layer (213), said reflective structure (25) extending into said second through hole, and contacting with said surface of said second-type semiconductor layer (213) (Fig. 3).

Regarding Claim 3, Liu in view of Xu discloses the LED device of claim 2, wherein 
said first insulating layer (23) is formed with a plurality of said first through holes (230) that are arranged in an array (Fig. 5F).

Regarding Claim 4, Liu in view of Xu discloses the LED device of claim 3, wherein 
said first insulating layer (23) is further formed with a plurality of second through holes (302; 303), each of which is formed in various shapes. [0036, 0037, 0039]
Liu in view of Xu does not explicitly disclose of a continuous loop shape, a discontinuous loop shape and a strip shape.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu such that a plurality of second through holes, each of which is formed in one of a continuous loop shape, a discontinuous loop shape and a strip shape since a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)


Regarding Claim 5, Liu in view of Xu discloses the LED device of claim 4, wherein a ratio of the number of said first through holes (230) to the number of said second through holes ranges from 5:1 to 50:1. (Fig. 5f)

Regarding Claim 6, Liu in view of Xu discloses the LED device of claim 3, wherein said first through holes (230) have a total cross-sectional area accounting (“different sizes and shapes. The shapes and the sizes may be determined according to specifications of various embodiments”) an area of a projection of said epitaxial layered structure (21) on said substrate (20).
Liu in view of Xu further discloses that the shapes and the sizes of said first through holes may be determined according to specifications of various embodiments [0039]
Liu in view of Xu does not explicitly disclose total cross-sectional area accounting for 3% to 50% of an area of a projection of said epitaxial layered structure on said substrate.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu such that total cross-sectional area accounting for 3% to 50% of an area of a projection of said epitaxial layered structure on said substrate since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 20, Liu in view of Xu discloses the LED device of claim 1, wherein said first insulating layer (23) is made of a material selected from the group consisting of silicon nitride, silicon oxide, aluminum oxide, magnesium fluoride, titanium dioxide, and combinations thereof [0022].

Regarding Claim 21, Liu in view of Xu discloses the LED device of claim 1, wherein said current spreading layer (22) has a thickness ranging from 30 nm to 110 nm. [0022]
Liu in view of Xu does not explicitly disclose a thickness ranging from 5 nm to 60 nm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu such that said current spreading layer has a thickness ranging from 5 nm to 60 nm since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 23, Liu in view of Xu discloses the LED device of claim 2, wherein 
said epitaxial layered structure (21) is formed with at least one recess (recess for 303 Fig. 5b) that extends through said second-type semiconductor layer (213) and said active layer (212), and that terminates at said first-type semiconductor layer (211) to expose said first-type semiconductor layer (211 (Fig. 5e).


Regarding Claim 31, Liu in view of Xu discloses the LED device of claim 1, wherein said first insulating layer (23 “may be about from 70 nm to about 250 nm”) and a thickness of said current spreading layer (22 may be from about 30 nanometers (nm) to about 110 nm).
Liu in view of Xu does not explicitly disclose wherein said first insulating layer has a thickness larger than a thickness of said current spreading layer.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu to select thicknesess for said first insulating layer and said current spreading layer such that said first insulating layer has a thickness larger than a thickness of said current spreading layer since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Claim(s) 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0020830 A1) in view of Xu et al. (US 2019/0067525 A1) and further in view of Kususe et al. (US 2013/0049053 A1).
Regarding Claim 22, Liu in view of Xu discloses the LED device of claim 1, wherein said active layer is configured to emit light (“a quantum well luminescent layer“).
Liu in view of Xu does not explicitly disclose an emission wavelength not greater than 520 nm.
Kususe discloses active layer is configured to emit light an emission wavelength not greater than 520 nm (“the well layer contains aluminum, it is possible to emit light with wavelength shorter than 365 nm corresponding to the band gap energy of GaN”) [0081].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu and Kususe such that an emission wavelength not greater than 520 nm to have LED (“emit short-wavelength visible light, near-ultraviolet light or light with wavelength shorter than them.”) [0075]

Regarding Claim 29, Liu in view of Xu discloses the LED device of claim 1.
Liu in view of Xu does not explicitly disclose that said first insulating layer includes a distributed Bragg reflector.
Kususe (Fig. 2, 3) discloses a first insulating layer (4) includes a distributed Bragg reflector (DBR).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu and Kususe such that first insulating layer includes a distributed Bragg reflector to provide high extraction efficiency [0008, 0015]

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0020830 A1) in view of Xu et al. (US 2019/0067525 A1) and further in view of Chae et al. (US 2018/0138382 A1).
Regarding Claim 30, Liu in view of Xu discloses the LED device of claim 1, wherein 
said reflective structure (25 a second electrode), (164) includes a metallic reflecting layer (164) and a metallic barrier layer (114) sequentially formed on said first insulating layer (162 at least on a side and top of) in such order.
Liu in view of Xu does not explicitly disclose a metallic barrier layer sequentially formed on said first insulating layer in such order.
Chae (Fig. 7B) discloses reflective structure (130) includes a metallic reflecting layer (164) and a metallic barrier layer (bonding layer, Ti, Cr) sequentially formed on first insulating layer (153 ) in such order [0054, 0055].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light emitting diode in Liu in view of Xu and Chae such that a metallic barrier layer sequentially formed on said first insulating layer in such order to create ohmic contact and reduce forward voltage of the LED [0043, 055]


Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
With regards to claim 24, none of the prior art teaches or suggests, alone or in combination, “ corresponds in position to and surrounds said at least one recess, said second through hole having a diameter larger than that of said at least one recess.” in the combination required by the claim.
Claims 25-28 are allowed by virtue of their dependency on Claim 24



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/           Examiner, Art Unit 2891                                                                                                                                                                                             
/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891